Citation Nr: 0015166	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June to November 1990, 
and from May 1991 to March 1995.  She also served periods of 
inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

As a preliminary matter, the Board notes that in August 1995, 
the RO denied service connection for "stress problems" and 
the veteran did not appeal that decision.  The veteran has 
since been diagnosed as having a recurrent major depressive 
disorder.  In Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that a claim based on a diagnosis of a new mental 
disorder, e.g., major depressive disorder, states a new claim 
for the purposes of jurisdiction.  Id. at 402.  As such, the 
June 1998 rating decision represents the adjudication of a 
different claim.  Accordingly, the Board concludes, as has 
the RO, that the claim must be considered on a de novo basis.  
In addition, although the RO characterized the issue as 
whether service connection was warranted for stress problems 
and depression due to verbal sexual harassment, in light of 
the veteran's contentions, the Board has recharacterized the 
issue as reflected on the title page of this decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
major depressive disorder is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for major depressive 
disorder.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

The preliminary question to be answered in this case is 
whether the veteran has in fact presented evidence of well-
grounded claim.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  Rather, it 
is simply a plausible claim, properly supported with 
evidence.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Id at 1468; see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The Report of Medical Examination, conducted prior to the 
veteran entrance into active duty, dated in June 1989, 
reflects that she was found to be psychiatrically normal.  In 
addition, the Report of Medical History, dated that same 
month, is negative for any psychiatric complaints.  The 
available service medical records show that the veteran was 
seen on several occasions for psychiatric complaints.  
Further, the veteran's Report of Medical History at service 
separation, dated in November 1994, indicates that she 
complained of having problems sleeping; however, the Report 
of Medical Examination, dated that same day, shows that she 
was found to be psychiatrically normal.  Finally, a Medical 
Evaluation Board report, dated subsequent to November 1994 
reports and shortly prior to her separation from active duty, 
reflects that she was diagnosed as having "probable 
occasional panic attack, rule out anxiety disorder."  

In addition, a January 1995 memorandum prepared by the 
Department of the Army indicates that the veteran was seen 
for supportive counseling at Camp Zama's Community Mental 
Health Service (CMHS) twelve times between 10 March and 10 
June 1993.  The memorandum states that the veteran was seen 
for complaints of difficulty coping with work-related stress.  
Unfortunately, the records reflecting the veteran's in-
service counseling have not been associated with the claims 
folder.

As noted in the introduction to this decision, the veteran 
filed a claim for service connection for stress shortly 
subsequent to her separation from active duty.  In 
conjunction with this claim, in June 1995, she was afforded a 
VA psychiatric examination.  The report of that examination 
shows that examiner noted her in-service treatment at CMHS as 
well as her current psychiatric complaints.  It further 
reflects that he diagnosed as having a panic disorder, by 
history, which had resolved; and probable dysthymic disorder, 
which was related to her "conflictual relationship with her 
supervisor (during service), which had also resolved.  
Notwithstanding the diagnoses, the examiner subsequently 
commented, "While the patient continues to experience some 
distress over what was a difficult experience for her in the 
service, it does not at the present time appear that she is 
exhibiting significant psychiatric symptoms aside from her 
obsessive preoccupation with the negative experience and her 
need to develop some skills for managing stress."  Based on 
this evidence, in August 1995, the RO denied service 
connection for "stress problems."

In April 1998, the veteran filed a claim for service 
connection for "mental illness for the condition of 
depression."  In connection with this claim, the following 
month, the veteran was afforded a comprehensive VA 
psychiatric examination.  At the outset of her report, the 
examining psychologist indicated that she had carefully 
reviewed the veteran's claims folder, including records of 
the veteran's VA outpatient treatment, copies of which have 
not been associated with the claims folder.  Subsequent to 
her review of these records and a discussion of the findings 
made during the clinical interview, the examiner diagnosed 
the veteran as suffering from a recurrent major depressive 
disorder, as well as a personality disorder, not otherwise 
specified, with dependent, obsessive compulsive and 
borderline features.  Further, subsequent to offering these 
diagnoses, the psychologist essentially indicated that some 
of the symptomatology pre-existed her period of service, that 
her psychiatric impairment had been "exacerbated" by the 
stress and pressure inherent in military life, and that it 
had remained persistent since that time.  

The record thus shows in-service treatment for psychiatric 
problems; the veteran's assertions of continuing psychiatric 
symptoms since service, which apparently are consistent with 
the clinical evidence; competent evidence of a current 
disability for which service connection may be granted, i.e., 
major depressive disorder; and a nexus between the disability 
and her period of service (the opinion offered by the June 
1998 VA examiner).  As such, the criteria for establishing 
the claim as plausible have been met.  See Epps; Savage.  
Accordingly, the Board finds that the veteran has submitted a 
well-grounded claim.


ORDER

A well-grounded claim of entitlement to service connection 
for major depressive disorder has been presented.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for major depressive 
disorder, the RO must now consider the claim on the merits.  
Prior to adjudication of the claim on the merits, however, 
the Board finds that additional development is warranted to 
fulfill the duty to assist.

As discussed above, the record indicates that the veteran 
received in-service psychiatric treatment at CMHS from March 
to June 1993.  To date, however, VA has not requested that 
these outstanding service medical records.  These records 
must be obtained and associated with the claims folder, and 
this action must be accomplished prior to the Board's further 
consideration of this issue.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  

In addition, in the June 1995 VA psychiatric examination 
report, the examiner noted that the veteran reported 
receiving VA psychiatric care at the VA Medical Center 
located on University Drive in Pittsburgh, Pennsylvania.  
Further, the June 1998 VA psychiatric examination report 
reflects that, although the veteran initially discontinued 
therapy in 1995 after just a few sessions, she had been 
receiving regular VA psychotherapy since November 1997.  
Moreover, the June 1998 examiner indicated that, despite 
treating the disability with psychiatric medications, it 
continued to persist.  The records reflecting this post-
service treatment have not been associated with the claims 
folder.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As such, the RO must obtain these treatment 
records.

It also appears from a review of the claims folder shows that 
the veteran has participated in the VA Vocational 
Rehabilitation program.  Her Vocational Rehabilitation and 
Education (VRE) folder, however, has not been associated with 
the claims folder.  The information contained in the VRE 
folder should be considered in the adjudication of her claim.

The duty to assist requires that VA obtain an opinion as to 
the etiology of the veteran's psychiatric disability, one 
which takes should take into account the records of her prior 
medical history before a decision concerning his appeal can 
be made.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  In 
view of the foregoing, after associating with the claims file 
all outstanding records of pertinent in-service and post-
service medical treatment, the RO should obtain a 
supplemental opinion from the June 1998 examiner, which takes 
into account the records of the veteran's prior medical 
history, including the outstanding service and VA treatment 
records, to clarify the nature, extent and etiology of any 
psychiatric impairment.

Therefore, this case is REMANDED for the following actions:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC) and the Department of the Army 
(Army), to obtain any of the veteran's 
service medical and hospitalization 
records not already associated with the 
claims folder.  This should specifically 
include any service medical records, 
dated from March to June 1993, from 
Community Mental Health Service (CMHS) at 
Camp Zama, Japan.  If the veteran's 
records are not available, the NPRC and 
the Army should state that and that fact 
should clearly be documented in the 
claims file.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This specifically includes any VA 
treatment records, dated since March 
1995, from the University Drive VA 
Medical Center in Pittsburgh, 
Pennsylvania, as well as records from any 
other facility or source identified by 
the veteran.  The RO should also obtain 
the veteran's complete VRE folder.  The 
aid of the veteran in securing any other 
such records should be enlisted, as 
needed.  However, if any such records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should request that 
the psychologist who prepared the June 
1998 VA examination report review the 
claims folder and provide a further 
opinion regarding the etiology of the 
veteran's psychiatric disability.  In 
doing so, the examiner should clarify 
whether it is at least as likely as not 
that any diagnosed psychiatric disorder 
was incurred in or aggravated inservice.  
A complete rationale for any opinion 
expressed should explicitly be set forth 
in a report.  The veteran need not be re-
examined unless an examination is deemed 
necessary.

4.  If the psychologist who prepared the 
June 1998 VA psychiatric examination is 
not available, or she is unable to 
provide the requested opinion, the 
veteran should be scheduled to undergo a 
VA psychiatric examination.  The 
examination report should include a 
medical opinion as to whether it is at 
least as likely as not that the veteran 
has a psychiatric disability, to include 
a major depressive disorder, that was 
incurred in or aggravated inservice.  The 
claims file, to include a complete copy 
of this REMAND, must be provided to and 
be reviewed by the examiner.  If the 
examiner rendering the above-requested 
opinion examiner is unable to provide the 
requested information, he or she should 
clearly so state.  Otherwise, the 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

5.  After the development requested has 
been completed, the RO should review the 
supplemental/examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

6.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disability.

7.  If any benefit sought by the veteran 
continues to be denied, she must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



